Case 2:21-cr-00049-WFN   ECF No. 19   filed 04/30/21   PageID.63 Page 1 of 3


                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON



                                                                  Apr 30, 2021
                                                                      SEAN F. MCAVOY, CLERK
Case 2:21-cr-00049-WFN   ECF No. 19   filed 04/30/21   PageID.64 Page 2 of 3
Case 2:21-cr-00049-WFN   ECF No. 19   filed 04/30/21   PageID.65 Page 3 of 3
